Exhibit 10.3
Form of Amended and Restated
Restricted Stock Unit Award Agreement
 
AMENDED AND RESTATED
ATRION CORPORATION
2006 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AWARD AGREEMENT (the "Agreement") is made and entered into effective as of
[DATE] by and between Atrion Corporation, a Delaware corporation (the
"Company"), and [NAME OF PARTICIPANT] (the "Participant"), pursuant to the
Amended and Restated Atrion Corporation 2006 Equity Incentive Plan, as it may be
amended and restated from time to time (the "Plan"). Capitalized terms used but
not defined herein shall have the meanings set forth in the Plan.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.
 
NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:
 
AWARD OF RESTRICTED STOCK UNITS. On the date specified on Exhibit A attached
hereto (the "Date of Grant") but subject to the execution of this Agreement, the
Company granted to the Participant an Award in the form of Restricted Stock
Units ("RSUs") entitling the Participant to receive from the Company, without
payment, one share of Common Stock (a "Share") for each RSU set forth on said
Exhibit A.
 
EFFECT OF PLAN. The RSUs are in all respects subject to, and shall be governed
and determined by, the provisions of the Plan (all of the terms of which are
incorporated herein by reference) and to any rules which might be adopted by the
Board or the Committee with respect to the Plan to the same extent and with the
same effect as if set forth fully herein. The Participant hereby acknowledges
that all decisions and determinations of the Committee shall be final and
binding on the Participant, his beneficiaries and any other person having or
claiming an interest in the RSUs.
 
RESTRICTIONS. The RSUs as to which the restrictions shall not have lapsed and
which are not vested shall be forfeited upon the Participant's Termination of
Employment. The RSUs may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until such restrictions lapse and the RSUs
vest.
 
RIGHTS PRIOR TO VESTING. During the period prior to lapse of the restrictions
and the vesting, in the event that any dividend is paid by the Company with
respect to the Common Stock (whether in the form of cash, Common Stock or other
property), then the Committee shall, in the manner it deems equitable or
appropriate, adjust the number of RSUs allocated to each Participant's Stock
Award Account to reflect such dividend.
 



 
 
SETTLEMENT OF RSUS. Each RSU will be settled by delivery to the Participant, or
in the event of the Participant's death to the Participant's legal
representative, promptly following the date or dates set forth on Exhibit A
hereto (any such date, the "Settlement Date") of one Share.
 
SECURITIES LAW RESTRICTIONS. Acceptance of this Agreement shall be deemed to
constitute the Participant's acknowledgement that the RSUs shall be subject to
such restrictions and conditions on any resale and on any other disposition as
the Company shall deem necessary under any applicable laws or regulations or in
light of any stock exchange requirements.
 
NO ASSIGNMENT. The RSUs are personal to the Participant and may not in any
manner or respect be assigned or transferred otherwise than by will or the laws
of descent and distribution.
 
NO RIGHT TO CONTINUED EMPLOYMENT. Neither the Plan nor this Agreement shall give
the Participant the right to continued employment by the Company or shall
adversely affect the right of the Company to terminate the Participant's
employment with or without cause at any time, subject to the provisions of any
applicable employment agreement.
 
TAX WITHHOLDING.
 
Regardless of any action the Company or the Subsidiary employing the Participant
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other applicable taxes (“Tax Items”) in connection with
the Award, the Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by the Participant is and remains the
responsibility of the Participant. Further, if the Participant has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company or the Subsidiary employing the
Participant may be required to withhold or account for Tax Items in more than
one jurisdiction.
 
The Participant acknowledges and agrees that the Company and the Subsidiary
employing the Participant: (i) make no representations or undertakings regarding
the treatment of any Tax Items in connection with any aspect of the Award,
including, but not limited to, the award or vesting of the RSUs, the delivery of
the Shares upon vesting and conversion or the subsequent sale of Shares acquired
upon vesting and conversion; and (ii) does not commit to structure the terms of
the Award or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax Items.
 
Prior to vesting and conversion of the RSUs, the Participant must pay or make
adequate arrangements satisfactory to the Company or the Subsidiary employing
the Participant to satisfy all withholding obligations for Tax Items of the
Company or the Subsidiary employing the Participant arising from vesting and
conversion of the RSUs. In this regard, in lieu of all or any part of a cash
payment, the Participant may elect to satisfy all or part of the withholding
obligations for Tax Items by (i) having the Company withhold a portion of the
Shares issuable upon vesting and conversion of the RSUs or (ii) delivering
shares of Common Stock owned by the Participant, duly endorsed for transfer, to
the Company, in each case with a Fair Market Value equal to the amount of the
withholding obligations to be satisfied in such manner. The Company or the
Subsidiary employing the Participant will remit the total amount paid or
withheld for Tax Items to the appropriate tax authorities.
 
 
2

 
 
SECTION 409A. This Agreement is intended to comply with Section 409A of the Code
and shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes and penalties under Section 409A of
the Code. Notwithstanding the foregoing, the Company makes no representation
that the payments and benefits provided hereunder comply with Section 409A of
the Code, and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
 
COUNTERPART EXECUTION. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.
 
MISCELLANEOUS.
 
The Participant's rights under this Agreement can be modified, suspended or
canceled only in accordance with the terms of the Plan. This Agreement may not
be changed orally, but may be changed only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought.
 
The invalidity or unenforceability of any provision hereof shall in no way
affect the validity of enforceability of any other provision of this Agreement.
 
This Agreement shall bind the parties, their respective heirs, executors,
administrators, successors and assigns. Nothing contained herein shall be
construed as an authorization or right of any party to assign their respective
rights or obligations hereunder and the Participant shall have no right to
assign this Agreement, and any such attempted assignment shall be ineffective.
This Agreement shall be binding upon the Company and its successors and assigns.
 
This Agreement shall be subject to the applicable provisions, definitions, terms
and conditions set forth in the Plan, all of which are incorporated by this
reference in this Agreement and the terms of the Plan shall govern in the event
of any inconsistency between the Plan and this Agreement.
 
Any notice required or permitted to be given to the Company hereunder shall be
in writing and addressed to the Secretary of the Company at the Company’s
principal office. Any notice required or permitted to be given to the
Participant shall be in writing and addressed to the Participant at the
Participant’s address as shown in the records of the Company. Either party may
designate another address in writing from time to time. Notices hereunder shall
be deemed to have been given when deposited in the United States mail, postage
prepaid and sent by certified or registered mail to the above addresses.
 
This Agreement shall be interpreted and construed according to and governed by
the laws of the State of Texas.
 
 
3

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement as of the day and year first written above.
 
 
 
 
ATRION CORPORATION
 
 
By:                                                                
Name:                                                           

Title:                                                              

 
 
 
 
                                                                       

PARTICIPANT
 


 
 
 
 
4

 

 
EXHIBIT A
 
TO
 
AWARD AGREEMENT
 
 
Date of Grant:
 
Number of Restricted Stock Units:
 
Settlement Schedule:
 
 
Number of Shares
to be Delivered*
 
 
Settlement Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
* Subject to adjustment as provided in Paragraph 4 of the Award Agreement.
 
 
5
